DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on July 26, 2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-137636 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, line 4 first recites “when the display driver is placed in a first operation mode,… store the first image area image data and the first boundary image data in the buffer memory”, and line 9 then recites “when the display driver is placed in a second operation mode, store the first image area image data and the first boundary image data in the buffer memory”, which means both the first and second operation mode performs the same step of “store the first image area image data and the first boundary image data in the buffer memory.” However, in the second operation mode, the display driver has nothing to do with “the first image area”. 
Furthermore line 7-13 further recites “when the display driver is placed in a second operation mode, extract second image area image data…; and supply second display data for a second display area of the plurality of display areas to the drive circuitry based on the second image area image data.” Since the second image area image data was not stored into the buffer memory (the first image area image data was stored, as claimed), the second display data for second display area cannot be supplied by the buffer memory.  Therefore, the claimed limitation makes the one skilled in the art hard to define the scope that is claimed, and render the claims imprecise and indefinite. Therefore, the prior art analysis for Claim 7 will be omitted until a clarification is given. 

Regarding Claim 10, line 5-7 recites “the first boundary image data comprising pixel data for pixels located in a first portion of an adjacent image area of the first frame image adjacent to the first image area, the first portion being in contact with a boundary between the adjacent image area and the first image area”. The Examiner cannot determine how a frame and an area of the frame could be adjacent to each other, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAEDA (US 20090189848 A1), referred herein as MAEDA in view of Liu et al. (US 20190198575 A1), referred herein as Liu.
Regarding Claim 1, MAEDA teaches a display driver (MAEDA [0060] a display unit 5), comprising:
MAEDA [0096] The data buffer 164 is an interface unit of the controller 63 for the upper-level apparatus. The data buffer maintains the image data D that is input from the upper-level apparatus and transmits the image data D to the control circuit 161);
image data processing circuitry comprising a buffer memory configured to store at least part of the MAEDA [0060] a controller (control unit) 63, and a common power supply and modulation circuit 64 are disposed; [0092] a data buffer 164, a frame memory 165, a memory control circuit 166, and an edge counting circuit (characteristic amount acquiring unit) 167), 
the image data processing circuitry configured to supply, based on the at least part of the MAEDA [0102] in an actual driving process, the image data D of the display image is supplied to the control circuit 161 through the data buffer 164, and the control circuit 161 transmits the supplied image data D to the memory control circuit 166 before the characteristic amount acquiring step S101; [0107] In the example shown in FIG. 9, a data group Dm is formed of 25 pixel data pieces d that are arranged in five rows and five columns. In the data group Dm, five pixel data pieces of "0" (white) that are arranged in a zigzag pattern of an approximate letter S shape are disposed in the center, and the pixel data pieces of "1" (black) are disposed so as to surround the five pixel data pieces of "0". In this case, the characteristic amount N that is the number of the boundaries is 12); and
MAEDA [0063] The data line driving circuit 62 is connected to the pixels 40 through n data lines 68 (X1, X2, . . . , Xn) and supplies an image signal that defines one bit image data corresponding to each pixel 40 to the pixel 40 under control of the controller 63; [0121] In the image displaying step S104, the scanning line driving circuit 61, the data line driving circuit 62, and the common power supply and modulation circuit 64 are driven in accordance with the operation mode determined in the characteristic amount determining step S102 and the mode switching step S103, and thereby an image is displayed in the display unit 5). 
MAEDA teaches frame image, data, display area and data but does not teach first frame image/data, and first display area/data.
However Liu discloses a display device including a first display panel, a second display panel, which is analogous to the present patent application. Liu teaches first frame image/data, and first display area/data (Liu Abst: The present disclosure provides a display device including a first display panel, a second display panel, at least one detection device, and a control module. The first display panel includes a first display area having first sub-pixel regions, the second display panel includes a second display area having second sub-pixel regions, and the second display panel is movable to at least partially overlap the first display panel).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified MAEDA to incorporate the teachings of Liu, and apply the first display panel that includes a first display area having a plurality of first sub-pixel regions, the second display panel that includes a second display area having 
Doing so would provide an assembled display device having a relatively superior display quality in device and method for driving a display panel.

Regarding Claim 2, MAEDA in view of Liu teaches the display driver of claim 1, and further teaches wherein the image data processing circuitry is configured to:
extract first image area image data and first boundary image data from the first frame image data (MAEDA [0012] extracting a length of the boundary between pixel data of a first gray scale level and pixel data of a second gray scale level from image data transmitted to the display unit as a characteristic amount),
the first image area image data being defined for a first image area of the first frame image (MAEDA [0106] First, in the example shown in FIG. 8, a data group Dm is formed of nine pixel data pieces d that are arranged in three rows and three columns. In the data group Dm, one pixel data piece of "1" (black) is disposed in the center, and the pixel data pieces of "0" (white) are disposed in the vicinity thereof),
the first boundary image data including pixel data for pixels located in a first portion of a second image area of the first frame image (MAEDA [0103] First, in the characteristic amount acquiring Step S101, the edge counting circuit 167 acquires the data group Dm from the frame memory 165 and counts the number of boundaries of gray scale levels included in the data group Dm by analyzing the data group Dm in the 
the second image area adjacent to the first image area (MAEDA [0032] In the above-described electrophoretic display device, it is preferable that the characteristic amount acquiring section acquires the characteristic amount by counting the number of boundaries between the pixel data of the first gray scale level and the pixel data of the second gray scale level of the input image data which corresponds to the adjacent pixels of the display unit), and
the first portion being in contact with a boundary between the first image area and the second image area (Liu [0046] For example, according to the fourth modified embodiment, the first overlap area 130 has a first portion 131 connected to the first area 110 and a second portion 132 connected to the first portion 131; [0049] Herein, according to some preferable embodiments of the present disclosure, in order to conveniently coordinate the display content with continuity, the respective amounts of the first sub-pixel regions 105 and the second sub-pixel regions 205 in the adjacent and overlapping first display area 150 and second display area 250 along the direction D3 are substantially the same or present an integer multiple relationship); and
supply the first display data to the drive circuitry based on the first image area image data and the first boundary image data stored in the buffer memory (MAEDA  [0121] In the image displaying step S104, the scanning line driving circuit 61, the data line driving circuit 62, and the common power supply and modulation circuit 64 are driven in accordance with the operation mode determined in the characteristic amount 
	Same motivation as Claim 1 applies here.

Regarding Claim 3, MAEDA in view of Liu teaches the display driver of claim 2, and further teaches wherein the buffer memory is configured to store the first image area image data and the first boundary image data for a plurality of horizontal lines (MAEDA [0093] The control circuit 161 generates control signals (timing pulses) such as a clock signal CLK, a horizontal synchronization signal Hsync, and a vertical synchronization signal Vsync and supplies the control signals to each circuit disposed in the vicinity of the control circuit 161), and
wherein the image data processing circuitry further comprises a line memory and is configured to (MAEDA [0097] The memory control circuit 166 expands the image data D that is supplied from the control circuit 161 based on a control signal to be in correspondence with the arrangement of the pixels 5 of the display unit 5 and writes the expanded image data into the frame memory 165):
sequentially store the first image area image data (MAEDA [0097] The frame memory 165 sequentially transmits a data group formed of stored image data D to the data line driving circuit 62 as image signals); and
forward the first image area image data and the first boundary image data from the line memory to the buffer memory (MAEDA [0098] The data line driving circuit 62 latches the image signals, which are transmitted from the frame memory 165, by each one line based on a control signal supplied from the control circuit 161. Then, the data 

Regarding Claim 4, MAEDA in view of Liu teaches the display driver of claim 2, and further teaches wherein the image processing circuitry is configured to:
generate processed first image area image data and processed first boundary image data by applying image processing to the first image area image data and the first boundary image data stored in the buffer memory, respectively (MAEDA [0097] The memory control circuit 166 expands the image data D that is supplied from the control circuit 161 based on a control signal to be in correspondence with the arrangement of the pixels 5 of the display unit 5 and writes the expanded image data into the frame memory 165. The frame memory 165 sequentially transmits a data group formed of stored image data D to the data line driving circuit 62 as image signals); and
supply the first display data to the drive circuitry based on the processed first image area image data and the processed first boundary image data (MAEDA [0098] The data line driving circuit 62 latches the image signals, which are transmitted from the frame memory 165, by each one line based on a control signal supplied from the control circuit 161. Then, the data line driving circuit supplies the latched image signals to the data lines 68 in synchronization with the sequential selection operations for the scanning lines 66 which is performed by the scanning line driving circuit 61).

Regarding Claim 5, MAEDA in view of Liu teaches the display driver of claim 4, and further teaches wherein the first display data comprises image data selected from the processed first image area image data and the processed first boundary image data based on a pixel arrangement of the display panel (MAEDA [0099] in the data group Dm, a plurality of pixel data pieces of "0" and a plurality of pixel data pieces of "1" that constitute the image data D are expanded in the arrangement corresponding to the arrangement of the pixels of the display unit 5. Accordingly, the edge counting circuit counts the number of boundaries in which the pixel data piece of "0" and the pixel data piece of "1" are adjacent to each other in the vertical or horizontal direction (in the row direction or the column direction) within the arrangement of the pixel data).

Regarding Claim 6, MAEDA in view of Liu teaches the display driver of claim 4, and further teaches wherein the image data processing circuitry is configured to generate the processed first image area image data and the processed first boundary image data by applying the image processing to the first image area image data and the first boundary image data in units of blocks each consisting N pixels, where N is a natural number of two or more (MAEDA [0107] In the example shown in FIG. 9, a data group Dm is formed of 25 pixel data pieces d that are arranged in five rows and five columns. In the data group Dm, five pixel data pieces of "0" (white) that are arranged in a zigzag pattern of an approximate letter S shape are disposed in the center, and the pixel data pieces of "1" (black) are disposed so as to surround the five pixel data pieces of "0".), and
MAEDA [0107] In this case, the characteristic amount N that is the number of the boundaries is 12; [0111] For example, first, the number of boundaries in the row direction is acquired by counting the number of boundaries (the number of sides) between the pixel data pieces d having different gray scale levels within each row of the data group Dm).

Regarding Claim 11, MAEDA in view of Liu teaches the display driver of claim 1, and further teaches wherein the image data processing circuitry is configured to:
generate processed first image area image data and processed first boundary image data based on the at least part of the first frame image data, the processed first image area image data comprising pixel data for pixels located in a first image area of the first frame image (MAEDA [0097] The memory control circuit 166 expands the image data D that is supplied from the control circuit 161 based on a control signal to be in correspondence with the arrangement of the pixels 5 of the display unit 5 and writes the expanded image data into the frame memory 165. The frame memory 165 sequentially transmits a data group formed of stored image data D to the data line driving circuit 62 as image signals), and 
the processed first boundary image data comprising pixel data for pixels located in a portion of a second image area of the first frame image (MAEDA [0103] First, in the characteristic amount acquiring Step S101, the edge counting circuit 167 acquires the data group Dm from the frame memory 165 and counts the number of boundaries of gray scale levels included in the data group Dm by analyzing the data group Dm in the MAEDA [0032] In the above-described electrophoretic display device, it is preferable that the characteristic amount acquiring section acquires the characteristic amount by counting the number of boundaries between the pixel data of the first gray scale level and the pixel data of the second gray scale level of the input image data which corresponds to the adjacent pixels of the display unit), the portion being in contact with a boundary between the first image area and the second image area (Liu [0046] For example, according to the fourth modified embodiment, the first overlap area 130 has a first portion 131 connected to the first area 110 and a second portion 132 connected to the first portion 131; [0049] Herein, according to some preferable embodiments of the present disclosure, in order to conveniently coordinate the display content with continuity, the respective amounts of the first sub-pixel regions 105 and the second sub-pixel regions 205 in the adjacent and overlapping first display area 150 and second display area 250 along the direction D3 are substantially the same or present an integer multiple relationship); and
supply the first display data to the drive circuitry based on the processed first image area image data and the processed first boundary image data (MAEDA [0098] The data line driving circuit 62 latches the image signals, which are transmitted from the frame memory 165, by each one line based on a control signal supplied from the control circuit 161. Then, the data line driving circuit supplies the latched image signals to the data lines 68 in synchronization with the sequential selection operations for the scanning lines 66 which is performed by the scanning line driving circuit 61).
Same motivation as Claim 1 applies here.

Regarding Claims 12 and 13, MAEDA in view of Liu teaches the display driver of claim 11. The metes and bounds of the claims substantially correspond to the method claim as set forth in Claims 3 and 4; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 14, MAEDA in view of Liu teaches a display module (MAEDA [0060] a display unit 5), comprising:
a display panel (MAEDA [0060] The electrophoretic display device 100); and
a plurality of display drivers configured to drive the plurality of display areas, wherein a first display driver of the plurality of display drivers (Liu [0108] the first display panel 100, the second display panel 200, and the third display panel 330 may separately move along the connecting frame 1200 and overlap each other. In this configuration, the first display panel 100 may receive a first display signal S1 from the first end 1210 via a first drive circuit (not shown), the second display panel 200 may receive a second display signal S2 from the second end 1220 via a second drive circuit):
first interface circuitry (MAEDA [0096] The data buffer 164 is an interface unit of the controller 63 for the upper-level apparatus. The data buffer maintains the image data D that is input from the upper-level apparatus and transmits the image data D to the control circuit 161);
MAEDA [0060] a controller (control unit) 63, and a common power supply and modulation circuit 64 are disposed; [0092] a data buffer 164, a frame memory 165, a memory control circuit 166, and an edge counting circuit (characteristic amount acquiring unit) 167).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 15, MAEDA in view of Liu teaches the display module of claim 14, and further teaches a second display driver of the plurality of display drivers comprises: second interface circuitry configured to receive the first frame image data; second image data processing circuitry; (Liu [0108] the first display panel 100, the second display panel 200, and the third display panel 330 may separately move along the connecting frame 1200 and overlap each other. In this configuration, the first display panel 100 may receive a first display signal S1 from the first end 1210 via a first drive circuit (not shown), the second display panel 200 may receive a second display signal S2 from the second end 1220 via a second drive circuit).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claims 2 and 4; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Regarding Claim 16, MAEDA in view of Liu teaches the display module of claim 15, and further teaches wherein the plurality of display drivers has a same configuration (MAEDA [0078] FIG. 3 is a partial cross-section view of the electrophoretic display device 100 showing the display unit 5. The electrophoretic display device 100 has a configuration in which the electrophoretic element 32 formed by arranging a plurality of microcapsules 20 is pinched by the component substrate 30 and the opposing substrate 31), 
wherein one of the plurality of the display drivers which is placed in a first operation mode operates as the first display driver, and wherein a different one of the plurality of the display drivers which is placed in a second operation mode operates as the second display driver (Liu [0108] Specifically, the display device 44 may include a connecting frame 1200 of, for example, a sliding rail or a winding shaft. The first display panel 100 has a first end 1210 movably connected to the connecting frame 1200, the second display panel 200 has a second end 1220 movably connected to the connecting frame 1200, and the third display panel 330 has a third end 1230 movably connected to the connecting frame 1200. In this way, the first display panel 100, the second display panel 200, and the third display panel 330 may separately move along the connecting frame 1200 and overlap each other. In this configuration, the first display panel 100 may receive a first display signal S1 from the first end 1210 via a first drive circuit (not shown), the second display panel 200 may receive a second display signal S2 from the second end 1220 via a second drive circuit (not shown), and the third display panel 330 may receive a third display signal S3 from the third end 1230 via a third drive circuit (not shown). In addition, for example, in some embodiments, if different blocks of the same 
Same motivation as Claim 1 applies here.

Regarding Claim 17, MAEDA in view of Liu teaches the display module of claim 14. The metes and bounds of the claims substantially correspond to the method claim as set forth in Claim 6; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 18, MAEDA in view of Liu teaches a method (MAEDA [0101] Next, FIG. 7 is a flowchart showing a method of driving), comprising:
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 19, MAEDA in view of Liu teaches the method of claim 18. The metes and bounds of the claims substantially correspond to the method claim 

Regarding Claim 20, MAEDA in view of Liu teaches the method of claim 19, and further teaches wherein the first display driver and the second display driver have a same configuration (MAEDA [0078] FIG. 3 is a partial cross-section view of the electrophoretic display device 100 showing the display unit 5. The electrophoretic display device 100 has a configuration in which the electrophoretic element 32 formed by arranging a plurality of microcapsules 20 is pinched by the component substrate 30 and the opposing substrate 31).


Allowable Subject Matter
Claim(s) 8 and 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 8, MAEDA in view of Liu teaches the display driver of claim 4. Chan further teaches wherein the first frame image has a first horizontal resolution, wherein the interface circuitry is configured to, when the display driver is placed in an individual operation mode, receive second frame image data for the second frame image, wherein the image data processing circuitry is configured to, when the display driver is placed in the individual operation mode, store the entirety of the second frame image data received by the interface circuitry into the buffer memory, wherein the drive circuitry is configured to, when the display driver is placed in the individual operation mode, drive a display panel based on the second frame image data stored in the buffer memory ([0052] Preferably, the number of panels of a multi-panel display to be used for displaying an image is selectable. This panel selection aspect preferably incorporates a selection of one or both of the above-described write and fetch aspects. For example, it may be desirable to specify only one display panel for displaying a "preview" image 
 	However in the context of claims 1, 2 and 8 as a whole, the prior art does not teach “to display a second frame image of a second horizonal resolution of one-half of the first horizontal resolution of the first frame image.”
Therefore, Claim 8 in the context of claims 1 and 2 as a whole comprises allowable subject matter.

Regarding Claim 9, MAEDA in view of Liu teaches the display driver of claim 8, and is objected for the same reason describes as above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chan et al. (US 20060256033 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/

Art Unit 2611